 Case 2:19-cv-00164-JRG Document 18 Filed 08/26/19 Page 1 of 3 PageID #: 275




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

UNIVERSAL CIPHER, LLC,                §
                                      §
      Plaintiff,                      §                       Case No: 2:19-cv-00163-JRG
                                      §
vs.                                   §                       LEAD CASE
                                      §
TARGET CORPORATION                    §
                                      §
      Defendant.                      §
_____________________________________ §
                                      §
UNIVERSAL CIPHER, LLC,                §
                                      §
      Plaintiff,                      §                       Case No: 2:19-cv-00164-JRG
                                      §
vs.                                   §                       CONSOLIDATED CASE
                                      §
WALMART, INC.                         §
                                      §
      Defendant.                      §
_____________________________________ §


                      PLAINTIFF UNIVERSAL CIPHER, LLC’s ANSWER TO
                          COUNTERCLAIMS OF WALMART, INC.

        Plaintiff Universal Cipher, LLC (“UC”) respectfully submits this Answer to the

counterclaims asserted by Walmart, Inc. (“Walmart”) in its Answer to Plaintiff’s Complaint

(“Answer”).

                            WALMART, INC’S COUNTERLCLAIMS

                                               PARTIES

        1.      UC is without sufficient knowledge to form a belief as to the allegations set forth in

paragraph 1 and, therefore, denies the same.

        2.      Admitted.
 Case 2:19-cv-00164-JRG Document 18 Filed 08/26/19 Page 2 of 3 PageID #: 276




                                        NATURE OF THE ACTION

        3.        Admitted.

        4.        UC admits that an actual controversy exists as to the infringement and validity of U.S.

Patent 7, 721, 222 (the ‘222 Patent). UC admits that Walmart seeks for a declaratory judgment that the

‘722 Patent is not valid and is not infringed by Walmart. UC denies any remaining allegations in

paragraph 4.

                                         JURISDICTION AND VENUE

        5.        UC admits that jurisdiction is proper in this court. UC denies any remaining allegations

in paragraph 5.

        6.        Admitted.

        7.        UC admits that venue is proper in this district. UC denies any remaining allegations in

paragraph 7.


                                                    COUNT 1

        8.        UC incorporates its answers to paragraphs 1-7 herein.

        9.        Admitted.

        10.       Denied.

        11.       UC admits that Walmart seeks a judgment that it has not infringed and does not infringe

the claims of the ‘222 Patent. UC denies any remaining allegations in paragraph 11.


                                                    COUNT II

        12.       UC incorporates its answers to paragraphs 1-11 herein.

        13.       Admitted.

        14.       Denied.

        15.       UC admits that Walmart seeks a declaratory judgment that the ‘222 Patent is invalid. UC

denies any remaining allegations in paragraph 11.
 Case 2:19-cv-00164-JRG Document 18 Filed 08/26/19 Page 3 of 3 PageID #: 277




                                    PRAYER FOR RELIEF

       To the extent that any response is required to the Prayer for Relief, UC denies that

Defendant Walmart is entitled to judgment or any of the relief it has requested.



Dated: August 26, 2019                   Respectfully submitted,


                                         /s/ Jay Johnson
                                         JAY JOHNSON
                                         State Bar No. 24067322
                                         D. BRADLEY KIZZIA
                                         State Bar No. 11547550
                                         KIZZIA JOHNSON, PLLC
                                         1910 Pacific Ave., Suite 13000
                                         Dallas, Texas 75201
                                         (214) 451-0164
                                         Fax: (214) 451-0165
                                         jay@kjpllc.com
                                         bkizzia@kjpllc.com

                                         ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE

The undersigned certifies that all counsel of record who have consented to electronic service are
being served with a copy of this document via the Court’s CM/ECF system per Local Rule CV-
5(a)(3) on August 26, 2019.
                                          /s/ Jay Johnson
                                          JAY JOHNSON
